Mr. Justice Clayton
delivered the opinion of the court.
On the trial of this cause in the court below, a deposition was rejected, because it had been taken by only two of the three commissioners named in the commission.
The statute directs that all depositions taken by virtue thereof, shall be sworn or affirmed to, by the witness or witnesses named in the commission, and examined, and shall be certified by the commissioner or commissioners, or a majority of them. H. & H. 603, § 17.
We think that this authorized the two commissioners to take the deposition, and that it was erroneous to reject it.
Judgment reversed, and new trial awarded.